 
Exhibit 10.13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
COMMITTED EQUITY FACILITY AGREEMENT
COMMITTED EQUITY FACILITY AGREEMENT (this “Agreement”), dated as of June 22,
2012, by and among Worthington Energy, Inc., a Nevada corporation, with
headquarters located at 295 Highway 50, Suite 2, Lake Village Professional
Building, Stateline, Nevada 89449 (the “Company”), and the purchaser set forth
on the signature pages hereto (the “Investor”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company up to
Seven Million Five Hundred Thousand Dollars ($7,500,000) of the Company’s common
stock, par value $.001 per share (the “Common Stock”); and
 
WHEREAS, the offer and sale of the shares of Common Stock issuable hereunder has
been, or shall be, registered pursuant to a registration statement under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (the “Securities Act”).
 
NOW, THEREFORE, Company and the Investor hereby agree as follows:
 
ARTICLE I.
 
Certain Definitions
 
Section 1.1.                      “Advance” shall mean the portion of the
Commitment Amount requested by the Company in the Advance Notice.
 
Section 1.2.                      “Advance Date” shall mean the first (1st)
Trading Day after expiration of the applicable Pricing Period for each Advance.
 
Section 1.3.                      “Advance Notice” shall mean a written notice
to the Investor setting forth the Advance amount that the Company requests from
the Investor and the Advance Date.
 
Section 1.4.                      “Advance Notice Date” shall mean each date the
Company delivers to the Investor an Advance Notice requiring the Investor to
advance funds to the Company, subject to the terms of this Agreement.  No
Advance Notice Date shall be less than five (5) Trading Days after the prior
Advance Notice Date.
 
Section 1.5.                      “Closing” shall mean one of the closings of a
purchase and sale of Common Stock pursuant to Section 2.3.
 
Section 1.6.                      “Commitment Amount” shall mean the aggregate
amount of up to Seven Million Five Hundred Thousand Dollars ($7,500,000) which
the Investor has agreed to provide to the Company in order to purchase the
Company’s Common Stock pursuant to the terms and conditions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.7.                      “Commitment Period” shall mean the period
commencing on the Effective Date and expiring on the earliest to occur of (x)
the date on which the Investor shall have made payment of Advances pursuant to
this Agreement in the aggregate amount of Seven Million Five Hundred Thousand
Dollars ($7,500,000), (y) the date this Agreement is terminated pursuant to
Section 2.4, or (z) the date occurring twenty-four (24) months after the
Effective Date.
 
Section 1.8.                      “Common Stock” shall mean the Company’s common
stock, par value $.001 per share.
 
Section 1.9.                      “Condition Satisfaction Date” shall have the
meaning set forth in Section 7.2.
 
Section 1.10.                      “Daily Value Traded” in respect of a
particular day means the product obtained by multiplying the daily trading
volume of the Common Stock for that day on the Principal Market as reported by
Bloomberg, L.P. by the VWAP for such day.
 
Section 1.11.                      “Damages” shall mean any loss, claim, damage,
liability, costs and expenses (including, without limitation, reasonable
attorney’s fees and disbursements and costs and expenses of expert witnesses and
investigation).
 
Section 1.12.                      “Effective Date” shall mean the date on which
the SEC first declares effective a Registration Statement registering the resale
of the Common Stock as set forth in Section 7.2(a).
 
Section 1.13.                      “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder.
 
Section 1.14.                      “FINRA” shall mean the Financial Industry
Regulatory Authority
 
Section 1.15.                      “Material Adverse Effect” shall mean any
material adverse effect on the business, operations, assets, financial condition
or prospects of the Company or its Subsidiaries, if any, taken as a whole, or on
the transactions contemplated hereby or by the agreements or instruments to be
entered into in connection herewith.
 
Section 1.16.                      “Market Price” shall mean the lowest daily
VWAP of the Common Stock during the relevant Pricing Period.
 
Section 1.17.                      “Maximum Advance Amount” shall be the greater
of (i) $100,000, or (ii) the lower of (A) the average of the Daily Value Traded
over the five (5) Trading Days immediately prior to the date of delivery of the
Advance Notice, or (B) the average of the Daily Value Traded over the thirty
(30) Trading Days immediately prior to the date of delivery of the Advance
Notice.
 
Section 1.18.                      “Person” shall mean an individual, a
corporation, a partnership, an association, a trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.19.                      “Pricing Period” shall mean the five (5)
consecutive Trading Days after the Advance Notice Date.
 
Section 1.20.                      “Principal Market” shall mean the Nasdaq
National Market, the Nasdaq SmallCap Market, the American Stock Exchange, the
OTC Bulletin Board or the New York Stock Exchange, whichever is at the time the
principal trading exchange or market for the Common Stock.
 
Section 1.21.                      “Purchase Price” shall be set at ninety
percent (90%) of the Market Price during the Pricing Period.
 
Section 1.23                      “Registrable Securities” shall mean the shares
of Common Stock to be issued hereunder (i) in respect of which the Registration
Statement has not been declared effective by the SEC, (ii) which have not been
sold under circumstances meeting all of the applicable conditions of Rule 144
(or any similar provision then in force) under the Securities Act (“Rule 144”)
or (iii) which have not been otherwise transferred to a holder who may trade
such shares without restriction under the Securities Act, and the Company has
delivered a new certificate or other evidence of ownership for such securities
not bearing a restrictive legend.
 
Section 1.22.                      “Registration Statement” shall mean a
registration statement on Form S-1 (if use of such form is then available to the
Company pursuant to the rules of the SEC and, if not, on such other form
promulgated by the SEC for which the Company then qualifies and which counsel
for the Company shall deem appropriate, and which form shall be available for
the resale of the Registrable Securities to be registered thereunder in
accordance with the provisions of this Agreement and in accordance with the
intended method of distribution of such securities) filed by the Company with
the SEC under the Securities Act with respect to the resale of the Common Stock
to be offered and sold by the Company hereunder, as such Registration Statement
may be amended and supplemented from time to time and including any information
deemed to be a part thereof pursuant to Rule 430B under the Securities Act or
another registration statement on a form promulgated by the SEC for which the
Company then qualifies and which form shall be available for the registration of
the offer and sale of the Shares to the Investor and any successor shelf
registration statement filed by the Company with the SEC under the Securities
Act on a form promulgated by the SEC for which the Company then qualifies and
which form shall be available for the registration of the sale of Shares to the
Investor.
 
Section 1.23.                      “SEC” shall have the meaning set forth in the
recitals of this Agreement.
 
Section 1.24.                      “Securities Act” shall have the meaning set
forth in the recitals of this Agreement.
 
Section 1.25.                      “SEC Documents” shall mean Annual Reports on
Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and Proxy
Statements of the Company as supplemented to the date hereof, filed by the
Company for a period of at least twelve (12) months immediately preceding the
date hereof or the Advance Date, as the case may be, until such time as the
Company no longer has an obligation to maintain the effectiveness of a
Registration Statement.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 1.26.                      “Trading Day” shall mean any day during which
the New York Stock Exchange shall be open for business.
 
Section 1.27.                      “VWAP” shall mean the volume weighted average
price of the Company’s Common Stock as quoted by Bloomberg, LP.
 
ARTICLE II.
 
Advances
Section 2.1.                      Investments.
 
(a)           Advances.  Upon the terms and conditions set forth herein
(including, without limitation, the provisions of Article VII hereof), on any
Advance Notice Date the Company may request an Advance by the Investor by the
delivery of an Advance Notice.  The number of shares of Common Stock that the
Investor shall receive for each Advance shall be determined by dividing the
amount of the Advance by the Purchase Price.  No fractional shares shall be
issued. Fractional shares shall be rounded to the next higher whole number of
shares.  The aggregate maximum amount of all Advances that the Investor shall be
obligated to make under this Agreement shall not exceed the Commitment Amount.
 
Section 2.2.                      Mechanics.
 
(a)           Advance Notice.  At any time during the Commitment Period, the
Company may deliver an Advance Notice to the Investor, subject to the conditions
set forth in Section 7.2; provided, however, the amount for each Advance as
designated by the Company in the applicable Advance Notice, shall not be more
than the Maximum Advance Amount.  The aggregate amount of the Advances pursuant
to this Agreement shall not exceed the Commitment Amount.  There shall be a
minimum of five (5) Trading Days between each Advance Notice Date.
 
(b)           Date of Delivery of Advance Notice.  An Advance Notice shall be
deemed delivered on (i) the Trading Day it is received by facsimile or otherwise
by the Investor if such notice is received prior to 12:00 noon Eastern Time, or
(ii) the immediately succeeding Trading Day if it is received by facsimile or
otherwise after 12:00 noon Eastern Time on a Trading Day or at any time on a day
which is not a Trading Day.  No Advance Notice may be deemed delivered on a day
that is not a Trading Day.
 
Section 2.3.                      Closings.  On each Advance Date, which shall
be the first (1st) Trading Day after expiration of the applicable Pricing Period
for each Advance, (i) the Company shall deliver to the Investor shares of the
Company’s Common Stock, representing the amount of the Advance by the Investor
pursuant to Section 2.1 herein, registered in the name of the Investor and (ii)
the Investor shall deliver to the Company the amount of the Advance specified in
the Advance Notice by wire transfer of immediately available funds.  In
addition, on or prior to the Advance Date, each of the Company and the Investor
shall deliver to the other through the Investor’s counsel, all documents,
instruments and writings required to be delivered by either of them pursuant to
this Agreement in order to implement and effect the transactions contemplated
herein.  Payment of funds to the Company and delivery of the Company’s Common
Stock to the Investor shall occur in accordance with the conditions set forth
above; provided, however, that to the extent the Company has not paid the fees,
expenses, and disbursements of the Investor, the Investor’s counsel, or the
Company’s counsel in accordance with Section 11.4, the amount of such fees,
expenses, and disbursements may be deducted by the Investor (and shall be paid
to the relevant party) from the amount of the Advance with no reduction in the
amount of shares of the Company’s Common Stock to be delivered on such Advance
Date.
 
 
4

--------------------------------------------------------------------------------

 
Section 2.4.                      Termination of Investment.  The obligation of
the Investor to make an Advance to the Company pursuant to this Agreement shall
terminate permanently (including with respect to an Advance Date that has not
yet occurred) in the event that (i) there shall occur any stop order or
suspension of the effectiveness of the Registration Statement, other than due to
the acts of the Investor, during the Commitment Period, and (ii) the Company
shall at any time fail materially to comply with the requirements of Article VI,
provided, however, that this termination provision shall not apply to any period
commencing upon the filing of a post-effective amendment to such Registration
Statement and ending upon the date on which such post effective amendment is
declared effective by the SEC.
 
Section 2.5.                      Agreement to Advance Funds.  The Investor
agrees to advance the amount specified in the Advance Notice to the Company
after the completion of each of the following conditions and the other
conditions set forth in this Agreement:
 
(a)          the execution and delivery by the Company, and the Investor, of
this Agreement;
 
(c)          the Investor shall have received the shares of Common Stock
applicable to the Advance in accordance with Section 2.3.  Such shares shall be
free of restrictive legends.
 
(d)          the Company’s Registration Statement with respect to the resale of
the Common Stock shall have been declared effective by the SEC;
 
(e)          the Company shall have obtained all material permits and
qualifications required by any applicable state for the offer and sale of the
Common Stock in accordance hereunder, or shall have the availability of
exemptions therefrom.  The sale and issuance of the Common Stock shall be
legally permitted by all laws and regulations to which the Company is subject;
 
(f)          the Company shall have filed with the Commission in a timely manner
all reports, notices and other documents required of a “reporting company” under
the Exchange Act and applicable Commission regulations;
 
(g)          the fees as set forth in Section 12.4 below shall have been paid or
can be withheld as provided in Section 2.3; and
 
(h)          the conditions set forth in Section 7.2 shall have been satisfied.
 
(j)          the Company’s transfer agent shall be DWAC eligible.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE III.
 
Representations and Warranties of Investor
 
Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and as of the date hereof and as of each Advance Date:
 
Section 3.1.                      Organization and Authorization.  The Investor
is duly incorporated or organized and validly existing in the jurisdiction of
its incorporation or organization and has all requisite power and authority to
purchase and hold the securities issuable hereunder.  The decision to invest and
the execution and delivery of this Agreement by such Investor, the performance
by such Investor of its obligations hereunder and the consummation by such
Investor of the transactions contemplated hereby have been duly authorized and
requires no other proceedings on the part of the Investor.  The undersigned has
the right, power and authority to execute and deliver this Agreement and all
other instruments (including, without limitations, the Registration Rights
Agreement), on behalf of the Investor.  This Agreement has been duly executed
and delivered by the Investor and, assuming the execution and delivery hereof
and acceptance thereof by the Company, will constitute the legal, valid and
binding obligations of the Investor, enforceable against the Investor in
accordance with its terms.
 
Section 3.2.                      Evaluation of Risks.  The Investor has such
knowledge and experience in financial tax and business matters as to be capable
of evaluating the merits and risks of, and bearing the economic risks entailed
by, an investment in the Company and of protecting its interests in connection
with this transaction.  It recognizes that its investment in the Company
involves a high degree of risk.
Section 3.3.                      No Legal Advice From the Company.  The
Investor acknowledges that it had the opportunity to review this Agreement and
the transactions contemplated by this Agreement with his or its own legal
counsel and investment and tax advisors.  The Investor is relying solely on such
counsel and advisors and not on any statements
or representations of the Company or any of its representatives or agents for
legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
Section 3.4.                      Investment Purpose. The securities are being
purchased by the Investor for its own account and for investment purposes.  The
Investor agrees not to assign or in any way transfer the Investor’s rights to
the securities or any interest therein and acknowledges that the Company will
not recognize any purported assignment or transfer except in accordance with
applicable Federal and state securities laws.  No other person has or will have
a direct or indirect beneficial interest in the securities.  The Investor agrees
not to sell, hypothecate or otherwise transfer the Investor’s securities unless
the securities are registered under Federal and applicable state securities laws
or unless, in the opinion of counsel satisfactory to the Company, an exemption
from such laws is available.
 
Section 3.5.                      Accredited Investor.  The Investor is an
“Accredited Investor” as that term is defined in Rule 501(a)(3) of Regulation D
of the Securities Act.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 3.6.                      Information.  The Investor and its advisors
(and its counsel), if any, have been furnished with all materials relating to
the business, finances and operations of the Company and information it deemed
material to making an informed investment decision.  The Investor and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company and its management.  Neither such inquiries nor any other due diligence
investigations conducted by such Investor or its advisors, if any, or its
representatives shall modify, amend or affect the Investor’s right to rely on
the Company’s representations and warranties contained in this Agreement.  The
Investor understands that its investment involves a high degree of risk.  The
Investor is in a position regarding the Company, which, based upon employment,
family relationship or economic bargaining power, enabled and enables such
Investor to obtain information from the Company in order to evaluate the merits
and risks of this investment.  The Investor has sought such accounting, legal
and tax advice, as it has considered necessary to make an informed investment
decision with respect to this transaction.
 
Section 3.7.                      Receipt of Documents. The Investor and its
counsel has received and read in their entirety:  (i) this Agreement; (ii) all
due diligence and other information necessary to verify the accuracy and
completeness of such representations, warranties and covenants; and
(iii) answers to all questions the Investor submitted to the Company regarding
an investment in the Company; and the Investor has relied on the information
contained therein and has not been furnished any other documents, literature,
memorandum or prospectus.
 
Section 3.8.                      No General Solicitation.  Neither the Company,
nor any of its affiliates, nor any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with the offer
or sale of the shares of Common Stock offered hereby.
 
Section 3.9.                      Not an Affiliate.  The Investor is not an
officer, director or a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with
the Company or any “Affiliate” of the Company (as that term is defined in Rule
405 of the Securities Act).
 
Section 3.10.                      Trading Activities.  The Investor’s trading
activities with respect to the Company’s Common Stock shall be in compliance
with all applicable federal and state securities laws, rules and regulations and
the rules and regulations of the Principal Market on which the Company’s Common
Stock is listed or traded. Neither the Investor nor its affiliates has an open
short position in the Common Stock of the Company, the Investor agrees that it
shall not, and that it will cause its affiliates not to, engage in any short
sales of or hedging transactions with respect to the Common Stock. The Company
acknowledges and agrees that the Investor may sell the shares owned by the
Investor during the Pricing Period.
 
ARTICLE IV.
 
Representations and Warranties of the Company
 
Except as stated below, on the disclosure schedules attached hereto as Exhibit B
(“Disclosure Schedule”), the Company hereby represents and warrants to, and
covenants with, the Investor that the following are true and correct as of the
date hereof:
 
 
7

--------------------------------------------------------------------------------

 
 
Section 4.1.                      Organization and Qualification.  The Company
is duly incorporated or organized and validly existing in the jurisdiction of
its incorporation or organization and has all requisite power and authority
corporate power to own its properties and to carry on its business as now being
conducted.  Each of the Company and its subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect on the Company and its
subsidiaries taken as a whole.
 
Section 4.2.                      Authorization, Enforcement, Compliance with
Other Instruments.  (i) The Company has the requisite corporate power and
authority to enter into and perform this Agreement, the Registration Rights
Agreement and any related agreements, in accordance with the terms hereof and
thereof, (ii) the execution and delivery of this Agreement, the Registration
Rights Agreement and any related agreements by the Company and the consummation
by it of the transactions contemplated hereby and thereby, have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders, (iii) this Agreement, the Registration Rights Agreement and any
related agreements have been duly executed and delivered by the Company, (iv)
this Agreement, the Registration Rights Agreement and assuming the execution and
delivery thereof and acceptance by the Investor and any related agreements
constitute the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.
 
Section 4.3.                      Capitalization.  As of the date hereof, the
authorized capital stock of the Company consists of _________ shares of Common
Stock, par value $_____ per share and _________ shares of Preferred Stock of
which ________ shares of Common Stock and _________ shares of Preferred Stock
were issued and outstanding.  All of such outstanding shares have been validly
issued and are fully paid and nonassessable.  Except as disclosed in the
Disclosure Schedule, no shares of Common Stock are subject to preemptive rights
or any other similar rights or any liens or encumbrances suffered or permitted
by the Company.  Except as disclosed in the Disclosure Schedule, as of the date
hereof, (i) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, (ii) there are no outstanding debt securities (iii) there are no
outstanding registration statements other than on Form S-8 and (iv) there are no
agreements or arrangements under which the Company or any of its subsidiaries is
obligated to register the sale of any of their securities under the Securities
Act (except pursuant to the Registration Rights Agreement).  There are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by this Agreement or any related agreement or the consummation
of the transactions described herein or therein.  The Company has furnished to
the Investor true and correct copies of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s By-laws, as in effect on the date hereof
(the “By-laws”), and the terms of all securities convertible into or exercisable
for Common Stock and the material rights of the holders thereof in respect
thereto.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 4.4.                      No Conflict.  The execution, delivery and
performance of this Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby will not (i) result in a violation of
the Certificate of Incorporation, any certificate of designations of any
outstanding series of preferred stock of the Company or By-laws or (ii) conflict
with or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market on which the Common Stock is quoted)
applicable to the Company or any of its subsidiaries or by which any material
property or asset of the Company or any of its subsidiaries is bound or affected
and which would cause a Material Adverse Effect.  Except as disclosed in the
Disclosure Schedule, neither the Company nor its subsidiaries is in violation of
any term of or in default under its Articles of Incorporation or By-laws or
their organizational charter or by-laws, respectively, or any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
subsidiaries.  The business of the Company and its subsidiaries is not being
conducted in violation of any material law, ordinance, regulation of any
governmental entity.  Except as specifically contemplated by this Agreement and
as required under the Securities Act and any applicable state securities laws,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement or the Registration Rights Agreement in
accordance with the terms hereof or thereof.  All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date hereof.  The Company and its subsidiaries are unaware of any fact or
circumstance which might give rise to any of the foregoing.
 
Section 4.5.                      Financial Statements.  As of their respective
dates, the financial statements of the Company (the “Financial Statements”) for
the two most recently completed fiscal years and any subsequent interim period
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto.  Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and, fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Investor contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 4.6.                      No Default.  The Company is not in default in
the performance or observance of any material obligation, agreement, covenant or
condition contained in any indenture, mortgage, deed of trust or other material
instrument or agreement to which it is a party or by which it is or its property
is bound and neither the execution, nor the delivery by the Company, nor the
performance by the Company of its obligations under this Agreement or any of the
exhibits or attachments hereto will conflict with or result in the breach or
violation of any of the terms or provisions of, or constitute a default or
result in the creation or imposition of any lien or charge on any assets or
properties of the Company under its Certificate of Incorporation, By-Laws, any
material indenture, mortgage, deed of trust or other material agreement
applicable to the Company or instrument to which the Company is a party or by
which it is bound, or any statute, or any decree, judgment, order, rules or
regulation of any court or governmental agency or body having jurisdiction over
the Company or its properties, in each case which default, lien or charge is
likely to cause a Material Adverse Effect on the Company’s business or financial
condition.
 
Section 4.7.                      Absence of Events of Default.  Except for
matters described in the Disclosure Schedule and/or this Agreement, no Event of
Default, as defined in the respective agreement to which the Company is a party,
and no event which, with the giving of notice or the passage of time or both,
would become an Event of Default (as so defined), has occurred and is
continuing, which would have a Material Adverse Effect on the Company’s
business, properties, prospects, financial condition or results of operations.
 
Section 4.8.                      Intellectual Property Rights.  The Company and
its subsidiaries own or possess adequate rights or licenses to use all material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and rights necessary to conduct their
respective businesses as now conducted.   The Company and its subsidiaries do
not have any knowledge of any infringement by the Company or its subsidiaries of
trademark, trade name rights, patents, patent rights, copyrights, inventions,
licenses, service names, service marks, service mark registrations, trade secret
or other similar rights of others, and, to the knowledge of the Company, there
is no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company or its subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement; and the Company and its subsidiaries are unaware of any
facts or circumstances which might give rise to any of the foregoing.
 
Section 4.9.                      Employee Relations.  Neither the Company nor
any of its subsidiaries is involved in any labor dispute or, to the knowledge of
the Company or any of its subsidiaries, is any such dispute threatened.  None of
the Company’s or its subsidiaries’ employees is a member of a union and the
Company and its subsidiaries believe that their relations with their employees
are good.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 4.10.                      Environmental Laws.  The Company and its
subsidiaries are (i) in compliance with any and all applicable material foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval.
 
Section 4.11.                      Title.  The Company has good and marketable
title to its properties and material assets owned by it, free and clear of any
pledge, lien, security interest, encumbrance, claim or equitable interest other
than such as are not material to the business of the Company.  Any real property
and facilities held under lease by the Company and its subsidiaries are held by
them under valid, subsisting and enforceable leases with such exceptions as are
not material and do not interfere with the use made and proposed to be made of
such property and buildings by the Company and its subsidiaries.
 
Section 4.12.                      Insurance.  The Company and each of its
subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as management of the Company
believes to be prudent and customary in the businesses in which the Company and
its subsidiaries are engaged.  Neither the Company nor any such subsidiary has
been refused any insurance coverage sought or applied for and neither the
Company nor any such subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not materially and adversely affect
the condition, financial or otherwise, or the earnings, business or operations
of the Company and its subsidiaries, taken as a whole.
 
Section 4.13.                      Regulatory Permits.  The Company and its
subsidiaries possess all material certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities
necessary to conduct their respective businesses, and neither the Company nor
any such subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.
 
Section 4.14.                      Internal Accounting Controls.  The Company
and each of its subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
Section 4.15.                      No Material Adverse Breaches, etc.  Neither
the Company nor any of its subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation
which in the judgment of the Company’s officers has or is expected in the future
to have a Material Adverse Effect on the business, properties, operations,
financial condition, results of operations or prospects of the Company or its
subsidiaries.  Except as set forth in the Disclosure Schedule, neither the
Company nor any of its subsidiaries is in breach of any contract or agreement
which breach, in the judgment of the Company’s officers, has or is expected to
have a Material Adverse Effect on the business, properties, operations,
financial condition, results of operations or prospects of the Company or its
subsidiaries.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 4.16.                      Absence of Litigation.  There is no action,
suit, proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending against or
affecting the Company, the Common Stock or any of the Company’s subsidiaries,
wherein an unfavorable decision, ruling or finding would (i) have a Material
Adverse Effect on the transactions contemplated hereby (ii) adversely affect the
validity or enforceability of, or the authority or ability of the Company to
perform its obligations under, this Agreement or any of the documents
contemplated herein, or (iii) except as expressly disclosed in the Disclosure
Schedule, have a Material Adverse Effect on the business, operations,
properties, financial condition or results of operation of the Company and its
subsidiaries taken as a whole.
 
Section 4.17.                      Subsidiaries.  Except as disclosed in the SEC
Documents, the Company does not presently own or control, directly or
indirectly, any material interest in any other corporation, partnership,
association or other business entity.
 
Section 4.18.                      Tax Status.  The Company and each of its
subsidiaries has made or filed all federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject and (unless and only to the extent that the Company and each of its
subsidiaries has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
Section 4.19.                      Certain Transactions.  None of the officers,
directors, or employees of the Company is presently a party to any transaction
with the Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
Section 4.20.                      Fees and Rights of First Refusal.  The
Company is not obligated to offer the securities offered hereunder on a right of
first refusal basis or otherwise to any third parties including, but not limited
to, current or former shareholders of the Company, underwriters, brokers, agents
or other third parties.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 4.21.                      Use of Proceeds.  The Company shall use the
net proceeds from this offering for general corporate purposes, including,
without limitation, the payment of loans incurred by the Company.  However, in
no event shall the Company use the net proceeds from this offering for the
payment (or loan to any such person for the payment) of any judgment, or other
liability, incurred by any executive officer, officer, director or employee of
the Company, except for any liability owed to such person for services rendered,
or if any judgment or other liability is incurred by such person originating
from services rendered to the Company, or the Company has indemnified such
person from liability.
 
Section 4.22.                      Further Representation and Warranties of the
Company.  For so long as any securities issuable hereunder held by the Investor
remain outstanding, the Company acknowledges, represents, warrants and agrees
that it will maintain the listing of its Common Stock on the Principal Market.
 
Section 4.23.                      Opinion of Counsel.  Investor shall receive
an opinion letter from counsel to the Company on the date hereof.
 
Section 4.24.                      Opinion of Counsel.  Investor shall receive
an opinion letter from counsel to the Company on the date hereof and the Company
will obtain for the Investor, at the Company’s expense, any and all opinions of
counsel which may be reasonably required in order to sell the Registrable
Securities issuable hereunder without restriction.
 
Section 4.25.                      Dilution.  The Company is aware and
acknowledges that issuance of shares of the Company’s Common Stock could cause
dilution to existing shareholders and could significantly increase the
outstanding number of shares of Common Stock.
 
Section 4.26.                      The Company acknowledges that the Investor is
relying on the representations and warranties made by the Company hereunder and
that such representations and warranties are a material inducement to the
Investor purchasing the Common Stock.  The Company further acknowledges that
without such representations and warranties of the Company made hereunder, the
Investor would not enter into this Agreement.
 
ARTICLE V.
Indemnification
 
The Investor and the Company represent to the other the following with respect
to itself:
 
Section 5.1.                      Indemnification.
 
(a)           In consideration of the Investor’s execution and delivery of this
Agreement, and in addition to all of the Company’s other obligations under this
Agreement, the Company shall defend, protect, indemnify and hold harmless the
Investor, and all of its officers, directors, partners, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Investor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Investor Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Investor Indemnitees or any of them as a result
of, or arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or the
Registration Rights Agreement or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or the Registration Rights
Agreement or any other certificate, instrument or document contemplated hereby
or thereby, or (c) any cause of action, suit or claim brought or made against
such Investor Indemnitee not arising out of any action or inaction of an
Investor Indemnitee, and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement or any other instrument,
document or agreement executed pursuant hereto by any of the Investor
Indemnitees.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           In consideration of the Company’s execution and delivery of this
Agreement, and in addition to all of the Investor’s other obligations under this
Agreement, the Investor shall defend, protect, indemnify and hold harmless the
Company and all of its officers, directors, shareholders, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Company
Indemnitees”) from and against any and all Indemnified Liabilities incurred by
the Company Indemnitees or any of them as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Investor in this Agreement, the Registration Rights
Agreement, or any instrument or document contemplated hereby or thereby executed
by the Investor, (b) any breach of any covenant, agreement or obligation of the
Investor(s) contained in this Agreement,  the Registration Rights Agreement or
any other certificate, instrument or document contemplated hereby or thereby
executed by the Investor, or (c) any cause of action, suit or claim brought or
made against such Company Indemnitee based on  misrepresentations or due to
a  breach by the Investor and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement or any other instrument,
document or agreement executed pursuant hereto by any of the Company
Indemnitees.  To the extent that the foregoing undertaking by the Investor may
be unenforceable for any reason, the Investor shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities, which is permissible under applicable law.
 
(c)           The obligations of the parties to indemnify or make contribution
under this Section 5.1 shall survive termination.
 
ARTICLE VI.
Covenants of the Company
 
Section 6.1.                      Listing of Common Stock.  The Company shall
maintain the Common Stock’s authorization for quotation on the FINRA’s Over the
Counter Bulletin Board.
 
Section 6.2.                      Exchange Act Registration.  The Company file
in a timely manner all reports and other documents required of it as a reporting
company under the Exchange Act and will not take any action or file any document
(whether or not permitted by Exchange Act or the rules thereunder) to terminate
or suspend such registration or to terminate or suspend its reporting and filing
obligations under said Exchange Act.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 6.3.                      Transfer Agent Instructions.  Upon
effectiveness of the Registration Statement the Company shall deliver
instructions to its transfer agent to issue shares of Common Stock to the
Investor free of restrictive legends on or before each Advance Date
 
Section 6.4.                      Corporate Existence.  The Company will take
all steps necessary to preserve and continue the corporate existence of the
Company.
 
Section 6.5.                      Notice of Certain Events Affecting
Registration; Suspension of Right to Make an Advance.  The Company will
immediately notify the Investor upon its becoming aware of the occurrence of any
of the following events in respect of a registration statement or related
prospectus relating to an offering of Common Stock: (i) receipt of any request
for additional information by the SEC or any other Federal or state governmental
authority during the period of effectiveness of the Registration Statement for
amendments or supplements to the registration statement or related prospectus;
(ii) the issuance by the SEC or any other Federal or state governmental
authority of  any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Common Stock for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the happening of any event that makes any statement made in the
Registration Statement or related prospectus of any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and (v) the Company’s reasonable determination that a post-effective
amendment to the Registration Statement would be appropriate; and the Company
will promptly make available to the Investor any such supplement or amendment to
the related prospectus.  The Company shall not deliver to the Investor any
Advance Notice during the continuation of any of the foregoing events.
 
Section 6.8.                      Consolidation; Merger.  The Company shall not,
at any time after the date hereof, effect any merger or consolidation of the
Company with or into, or a transfer of all or substantially all the assets of
the Company to another entity (a “Consolidation Event”) unless the resulting
successor or acquiring entity (if not the Company) assumes by written instrument
the obligation to deliver to the Investor such shares of stock and/or securities
as the Investor is entitled to receive pursuant to this Agreement.
 
Section 6.9.                      Issuance of the Company’s Common Stock.  The
sale of the shares of Common Stock shall be made in accordance with the
provisions and requirements of Regulation D and any applicable state securities
law.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE VII.
Conditions for Advance and Conditions to Closing
 
Section 7.1.                      Conditions Precedent to the Obligations of the
Company.  The obligation hereunder of the Company to issue and sell the shares
of Common Stock to the Investor incident to each Closing is subject to the
satisfaction, or waiver by the Company, at or before each such Closing, of each
of the conditions set forth below.
 
(a)           Accuracy of the Investor’s Representations and Warranties.  The
representations and warranties of the Investor shall be true and correct in all
material respects.
 
(b)           Performance by the Investor.  The Investor shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement and the Registration Rights Agreement to
be performed, satisfied or complied with by the Investor at or prior to such
Closing.
 
Section 7.2.                      Conditions Precedent to the Right of the
Company to Deliver an Advance Notice and the Obligation of the Investor to
Purchase Shares of Common Stock.  The right of the Company to deliver an Advance
Notice and the obligation of the Investor hereunder to acquire and pay for
shares of the Company’s Common Stock incident to a Closing is subject to the
fulfillment by the Company, on (i) the date of delivery of such Advance Notice
and (ii) the applicable Advance Date (each a “Condition Satisfaction Date”), of
each of the following conditions:
 
(a)           Listing of the Company’s Common Stock.  The Company’s Common Stock
shall have be authorized for quotation on the FINRA’s Over the Counter Bulletin
Board.
 
(b)           Registration of the Common Stock with the SEC.  The Company shall
have filed with the SEC a Registration Statement with respect to the resale of
the Common Stock.  The Registration Statement shall have previously become
effective and shall remain effective on each Condition Satisfaction Date and (i)
neither the Company nor the Investor shall have received notice that the SEC has
issued or intends to issue a stop order with respect to the Registration
Statement or that the SEC otherwise has suspended or withdrawn the effectiveness
of the Registration Statement, either temporarily or permanently, or intends or
has threatened to do so (unless the SEC’s concerns have been addressed and the
Investor is reasonably satisfied that the SEC no longer is considering or
intends to take such action), and (ii) no other suspension of the use or
withdrawal of the effectiveness of the Registration Statement or related
prospectus shall exist.  The Registration Statement must have been declared
effective by the SEC prior to the first Advance Notice Date.
 
(c)           Authority.  The Company shall have obtained all permits and
qualifications required by any applicable state in accordance with the
Registration Rights Agreement for the offer and sale of the shares of Common
Stock, or shall have the availability of exemptions therefrom.  The sale and
issuance of the shares of Common Stock shall be legally permitted by all laws
and regulations to which the Company is subject.
 
 
16

--------------------------------------------------------------------------------

 
 
(d)           Fundamental Changes. There shall not exist any fundamental changes
to the information set forth in the Registration Statement which would require
the Company to file a post-effective amendment to the Registration Statement.
 
(e)           Performance by the Company.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement (including, without limitation, the
conditions specified in Section 2.5 hereof) and the Registration Rights
Agreement to be performed, satisfied or complied with by the Company at or prior
to each Condition Satisfaction Date.
 
(f)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits or directly and adversely affects any of the transactions contemplated
by this Agreement, and no proceeding shall have been commenced that may have the
effect of prohibiting or adversely affecting any of the transactions
contemplated by this Agreement.
 
(g)           No Suspension of Trading in or Delisting of Common Stock.  The
trading of the Common Stock has commenced on the Principal Market and has not
suspended by the SEC or the Principal Market (if the Common Stock is traded on a
Principal Market).  The issuance of shares of Common Stock with respect to the
applicable Closing, if any, shall not violate the shareholder approval
requirements of the Principal Market (if the Common Stock is traded on a
Principal Market).  The Company shall not have received any notice threatening
the continued listing of the Common Stock on the Principal Market (if the Common
Stock is traded on a Principal Market).
 
(h)           Maximum Advance Amount.  The amount of an Advance requested by the
Company shall not exceed the Maximum Advance Amount.  In addition, in no event
shall the number of shares issuable to the Investor pursuant to an Advance cause
the aggregate number of shares of Common Stock beneficially owned by the
Investor and its affiliates to exceed nine and 9/10 percent (9.9%) of the then
outstanding Common Stock of the Company.  For the purposes of this section
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act.
 
(i)           No Knowledge.  The Company has no knowledge of any event which
would be more likely than not to have the effect of causing such Registration
Statement to be suspended or otherwise ineffective.
 
(j)           Other.  On each Condition Satisfaction Date, the Investor shall
have received the certificate executed by an officer of the Company in the form
of Exhibit A attached hereto.
 
ARTICLE VIII.
Choice of Law/Jurisdiction
 
Section 8.1.                      Governing Law.  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of New
Jersey without regard to the principles of conflict of laws.  The parties
further agree that any action between them shall be heard in Hudson County, New
Jersey, and expressly consent to the jurisdiction and venue of the Superior
Court of New Jersey, sitting in Hudson County, New Jersey and the United States
District Court of New Jersey, sitting in Newark, New Jersey, for the
adjudication of any civil action asserted pursuant to this paragraph.
 
 
17

--------------------------------------------------------------------------------

 
 
 
ARTICLE IX.
 
Assignment; Termination
Section 9.1.                      Assignment.  Neither this Agreement nor any
rights of the Company hereunder may be assigned to any other Person.
 
Section 9.2.                      Termination.  The obligations of the Investor
to make Advances under Article II hereof shall terminate twenty-four (24) months
after the Effective Date.
 
ARTICLE X.
Notices
 
Section 10.1.                      Notices.  Any notices, consents, waivers, or
other communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile,
provided a copy is mailed by U.S. certified mail, return receipt requested;
(iii) three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:
 
If to the Company, to:
Worthington Energy, Inc.
 
220 Montgomery Street, #1094
 
San Francisco, CA 94101
 
Attention:
 
Telephone:
 
Facsimile:
   
With a copy to:
[ ]
 
[ ]
 
[ ]
 
Attention:                      [ ]
 
Telephone:                      [ ]
 
Facsimile:                      [ ]
   
If to the Investor(s):
Haverstock Master Fund, Ltd.
 
1044 Northern Boulevard, Suite 305
 
Roslyn, NY 11576
 
Attention:
 
Telephone:
 
Facsimile:
   
With a Copy to:
[ ]
 
[ ]
 
[ ]
 
Telephone:                      [ ]
 
Facsimile:                      [ ]
   

 
 
18

--------------------------------------------------------------------------------

 
 
Each party shall provide five (5) days’ prior written notice to the other party
of any change in address or facsimile number.
 
ARTICLE XI.
Miscellaneous
 
Section 11.1.                      Counterparts.  This Agreement may be executed
in two or more identical counterparts, all of which shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party.  In the event any signature page
is delivered by facsimile transmission, the party using such means of delivery
shall cause four (4) additional original executed signature pages to be
physically delivered to the other party within five (5) days of the execution
and delivery hereof, though failure to deliver such copies shall not affect the
validity of this Agreement.
 
Section 11.2.                      Entire Agreement; Amendments.  This Agreement
supersedes all other prior oral or written agreements between the Investor, the
Company, their affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.
 
Section 11.3.                      Reporting Entity for the Common Stock.  The
reporting entity relied upon for the determination of the trading price or
trading volume of the Common Stock on any given Trading Day for the purposes of
this Agreement shall be Bloomberg, L.P. or any successor thereto.  The written
mutual consent of the Investor and the Company shall be required to employ any
other reporting entity.
 
Section 11.4.                      Fees and Expenses.  The Company hereby agrees
to pay the following fees:
 
(a)           Implementation Fees.  In consideration of the commitment being
made by the Investor hereunder, the Company shall, upon the execution of this
Agreement, issue to the Investor:
 
(i)           3,000,000 shares of Common Stock which shall be deemed fully
earned as of the date hereof; and
 
(ii)           a convertible debenture in the aggregate principal amount of
$250,000.00 in the form of Exhibit C attached hereto..
 
 
19

--------------------------------------------------------------------------------

 


(b)           Legal Fees and
Expenses.                                           The Company shall pay the
Investor $35,000 for legal expenses and an additional $10,000 as a due diligence
fee by the delivery of a convertible debenture in the aggregate principal amount
of $45,000.00 in the form of Exhibit C attached hereto..
 
Section 11.5.                      Brokerage.  Each of the parties hereto
represents that it has had no dealings in connection with this transaction with
any finder or broker who will demand payment of any fee or commission from the
other party.  The Company on the one hand, and the Investor, on the other hand,
agree to indemnify the other against and hold the other harmless from any and
all liabilities to any person claiming brokerage commissions or finder’s fees on
account of services purported to have been rendered on behalf of the
indemnifying party in connection with this Agreement or the transactions
contemplated hereby.
 
Section 11.6.                      Confidentiality.  If for any reason the
transactions contemplated by this Agreement are not consummated, each of the
parties hereto shall keep confidential any information obtained from any other
party (except information publicly available or in such party’s domain prior to
the date hereof, and except as required by court order) and shall promptly
return to the other parties all schedules, documents, instruments, work papers
or other written information without retaining copies thereof, previously
furnished by it as a result of this Agreement or in connection herein.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





 
20

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Committed Equity
Facility Agreement to be executed by the undersigned, thereunto duly authorized,
as of the date first set forth above.
 

 
WORTHINGTON ENERGY, INC.
         
By: /s/ CHARLES F. VOLK, JR.
 
Name: Charles F. Volk, Jr.
 
Title:   Executive Chairman
         
HAVERSTOCK MASTER FUND, LTD.
 
By: HAVERSTOCK OFFSHORE MANAGER, LLC
 
Its: MANAGER
     
By: /s/ DAVID RATZKER
 
Name:   David Ratzker
 
Title:     Portfolio Manager
   




 
21

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
ADVANCE NOTICE/COMPLIANCE CERTIFICATE
 
[                      ]


The undersigned, _______________________ hereby certifies, with respect to the
sale of shares of Common Stock of [ ] (the “Company”), issuable in connection
with this Advance Notice and Compliance Certificate dated ___________________
(the “Notice”), delivered pursuant to the Standby Equity Distribution Agreement
(the “Agreement”), as follows:
 
1.           The undersigned is the duly elected ______________ of the Company.
 
2.           There are no fundamental changes to the information set forth in
the Registration Statement which would require the Company to file a post
effective amendment to the Registration Statement.
 
3.           The Company has performed in all material respects all covenants
and agreements to be performed by the Company on or prior to the Advance Date
related to the Notice and has complied in all material respects with all
obligations and conditions contained in the Agreement.
 
4.           The undersigned hereby represents, warrants and covenants that it
has made all filings (“SEC Filings”) required to be made by it pursuant to
applicable securities laws (including, without limitation, all filings required
under the Securities Exchange Act of 1934, which include Forms 10-Q, 10-K, 8-K,
etc.  All SEC Filings and other public disclosures made by the Company,
including, without limitation, all press releases, analysts meetings and calls,
etc. (collectively, the “Public Disclosures”), have been reviewed and approved
for release by the Company’s attorneys and, if containing financial information,
the Company’s independent certified public accountants.  None of the Company’s
Public Disclosures contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
5.           The Advance requested is _____________________.
 
The undersigned has executed this Certificate this ____ day of
_________________.
 

 
[                   )
         
By: ____________________________________________
 
Name:
 
Title:






--------------------------------------------------------------------------------